DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1, 2, and 4-15 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1,2,4-7, the primary reason for allowance is the inclusion of particularly the limitation of a printing device including controller to instruct the tamper to tamp a third single sheet of print media received at the stacking mechanism the second distance when the third single sheet of print media is the first size, wherein the third single sheet of print media is positioned over the second single sheet of print media to generate a stack of print media that includes the first single sheet, the second single sheet, and the third single sheet with a first edge of the stack that is aligned and an opposite edge of the stack that is not aligned; and instruct a finisher device to perform a finishing process on the edge of the stack. Applicant disclosed such printing device can receive a digital transmission that includes instructions for generating markings on differently sized print media within the same print job. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 8-12, the primary reason for allowance is the inclusion of particularly the limitation of a printing device including eject the third set of media with the first offset to align the edge of the second set of media with an edge of the third set of media, wherein the first set of media, the second set of media, and the third set of media are received as a stack of print media by the finisher device as a single print job such that the finisher device performs a finishing process on the edge of the stack of print media. Applicant disclosed such printing device can receive a digital transmission that includes instructions for generating markings on differently sized print media within the same print job. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 13-15, the primary reason for allowance is the inclusion of particularly the limitation of method steps in a printing device including tamping the plurality of print media sheets with the first tamper that includes a cantilevered surface that adjusts to the first size and the second size of the plurality of print media sheets against the second tamper, wherein the plurality of print media sheets are tamped to generate a stack with a first edge of the stack that is aligned and an opposite edge of the stack that is not aligned; performing a finishing process on the first edge of the stack; and ejecting the plurality of print media sheets to an output tray when the plurality of print media sheets are aligned on an the first edge. Applicant disclosed such printing device can receive a digital transmission that includes instructions for generating markings on differently sized print media within the same print job. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853